Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 9/1/20, is a division of 16037879, filed 07/17/2018. 16037879 is a continuation of 15514046, filed 03/24/2017. 15514046 is a national stage entry of PCT/GB2015/052939, International Filing Date: 10/08/2015. PCT/GB2015/052939claims foreign priority to 1511387.1, filed 06/29/2015, and to 1417829.7, filed 10/08/2014. Certified copies of the foreign priority applications are of record for 15514046 & 16037879. 

Status of Claims and Response to Restriction
Claims 30-48 are pending as of the response filed on 7/7/22. Claims 1-29 have been canceled. Applicant’s election without traverse of the compound shown below of formula (III), and colorectal cancer in the reply filed on 7/7/21 is acknowledged: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. 
The elected species were examined and found to be free of the prior art. Therefore, examination was expanded to the full scope of compounds of formula (III) and diseases. 
Claims 30-48 were examined and are rejected. 

Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32, 34, and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 32 depends from claim 30, and recites the condition to be selected from: skin fibrosis, idiopathic pulmonary fibrosis, renal interstitial fibrosis, liver fibrosis, proteinuria, kidney graft rejection, osteoarthritis, Parkinson’s disease, cystoid macular edema, uveitis associated cystoid macular edema, retinopathy, diabetic retinopathy, and retinopathy of prematurity. However, claim 30 recites the condition to be treated to be selected from the group consisting of: cancer, sarcoma, melanoma, skin cancer, hematological tumors, lymphoma, carcinoma, and leukemia. The conditions recited in claim 32 fall outside of those recited by claim 30, since the conditions recited in claim 32 aren’t cancers, sarcomas, melanomas, skin cancers, hematological cancers, lymphomas, carcinomas, or leukemias. There is insufficient antecedent basis for the limitations of claim 32, and the claim is indefinite because the metes and bounds of the claim aren’t clear. 
Claim 34 depends from claim 30, and recites R7 to include -C(O)ORA1 and C3-6 cycloalkyl. However, claim 30 doesn’t include these groups as substituents for het2 (the pyridine ring shown in claim 34 with R7 substituent). There is insufficient antecedent basis for these limitations in the claim, and the claim is indefinite as the metes and bounds aren’t clear. 
Claim 46 depends from claim 30, and recites the following compounds of formula (III): 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
. However, claim 30 requires het3 to be a 6-membered heteroaryl ring, and the compounds shown above have the position of het3 occupied by non-heteroaryl rings. There is insufficient antecedent basis for these compounds. 
Claim 46 also recites the following compounds: 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
. However, these compounds have the position of het2 occupied by non-heteroaryl rings, but claim 30 requires het2 to be a heteroaryl ring containing 1, 2, or 3 N heteroatoms. There is insufficient antecedent basis for these compounds. 
Claim 46 recites the following compounds: 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale

    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale

    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
. These compounds have the position corresponding to het2 as a 5-membered heteroaryl ring substituted with a cycloalkyl group. However, claim 30 requires het2 to be a 6-membered heteroaryl ring, and cycloalkyl is not included as a substituent for het2 in claim 30. There is insufficient antecedent basis for these compounds in the claim. 
Claim 46 also recites the following compounds: 

    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale

    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale

    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale

    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale

    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale

    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale

. These compounds all have the position corresponding to het2 to be occupied by a 5-membered heteroaryl rings, while claim 30 requires het2 to be a 6-membered heteroaryl ring. There is insufficient antecedent basis for these compounds in the claim.

Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 30-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-14 of U.S. Patent No. 10047079 B2, in view of Brunton et. al., WO 2008137408 A1 (publ. 11/13/2008). The instant claims are drawn to a method of treating a condition mediated by Wnt signaling pathway selected from cancer, sarcoma, melanoma, skin cancer, hematological cancers, lymphoma, carcinoma, and leukemia comprising administering to a patient in need thereof an effective amount of a compound of formula (III): 
    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale


    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale
. The claims of US ‘079 are drawn to a method of treating a condition mediated by the Wnt signaling pathway selected from cancer, sarcoma, melanoma, skin cancer, hematological cancers, lymphoma, carcinoma, and leukemia comprising administering to a patient in need thereof a therapeutic amount of a compound of formula (III): 
    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale
. The instantly claimed method and the claims of US ‘079 overlap in scope because they are drawn to treating the same conditions, cancer, sarcoma, melanoma, skin cancer, hematological cancers, lymphoma, carcinoma, and leukemia. Moreover, the compounds of formula (III) administered in the method claimed in US ‘079 overlap structurally with the compounds of formula (III) of the instant claims, because X1 and X2 of both sets of claims encompass one to be N and the other CR6; R1 and R2 both encompass H; R3, R4, R5 and R6 between the claim sets are identical; m includes 1 for both sets of claims; n is 0, 1, or 2 for both sets of claims; and RA1, RB1, RA2, RB2, RA4, and RB4 are identical between both claim sets. Furthermore, US ‘079 claims include het2 as a 6 membered heterocyclic ring optionally substituted with up to three groups, and heterocyclic is defined within US ‘079 to include unsaturated, e.g., heteroaryl rings having 1, 2, or 3 N heteroatoms (see US ‘079, col. 43, lines 6-16); het3 is recited to include a 6 membered heterocyclic ring which is optionally substituted with up to 3 groups. Het2 and het3 of both sets of claims therefore overlap in scope. Claim 13 of US ‘079 recites treatment of diseases such as esophageal squamous cell carcinoma, gastric cancer, Ewing’s sarcoma, colorectal cancer, and cancer of the head and neck, which is also recited by instant claim 31; claim 14 of US ‘079 recites treatment of skin fibrosis, idiopathic pulmonary fibrosis, renal interstitial fibrosis, osteoarthritis, Parkinson’s disease, and retinopathy, among others, which is also recited by instant claim 32. The instant claims and claims of US ‘079 are not patentably distinct from each other because they are drawn to treating the same conditions with compounds that substantially overlap structurally. Instant claims 47 and 48 recite administering the compounds in a formulation orally and parenterally, respectively. While these limitations are not expressly recited by the claims of US ‘079, Brunton teaches Wnt signaling inhibitor compounds for treating diseases associated with the Wnt signaling pathway, such as cancer, wherein the compounds are administered either orally or parenterally (title & abstract; p. 4, lines 17-22; p. 26, lines 26-35). As the compounds recited in the method claimed in US ‘079 are Wnt signaling pathway inhibitors, it would have been prima facie obvious to have administered these compounds either orally, as recited by instant claim 47, or parenterally, as recited by instant claim 48, in view of Brunton. 


Information Disclosure Statement
The IDS filed on 11/10/20 has been considered. 


Conclusion
Claims 30-48 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627